Title: Abigail Adams to John Quincy Adams, 15 March 1784
From: Adams, Abigail
To: Adams, John Quincy



My dear Son


 ca. 15 March 1784
 



As I did not write you by the last conveyance I will not omit the present. I supposed your sister had got a Letter for You, but I found afterwards that she did not send it, because she could not please herself.
This Week I received your trunk which Mr. Dana brought with him. You cannot conceive the pleasure I took in looking it over. The Books it is true were in a language that I understand very little off, but I know enough of them to be pleasd with the collection and to be satisfied that You profitted by them. The first Idea which struck me upon opening the trunk was the order and care in which they were placed. Here I saw the example of your patron was carefully followed. In the next place the Books were all of the usefull kind, such as tended to make you a good classical Scholar and others to store your mind with usefull Historick knowledge. The large pile of translation shew me that you had not been Idle and your little poettical transcripts, convinced me that your taste in poetry was delicate chaste well chosen and made with great judgment. These little Volumes I value more than all the contents of the trunk besides, first because they are in a Language which I can read, secondly because they are in your own hand writing, and thirdly because they shew a purity of sentiment and are seclected by yourself.
I shall have good care taken of your Books that they may be preserved for you against your return which I hope I shall live to see. And I please myself with the prospect of your growing into Life a Wise and Good Man. In your early days you had a great flow of Spirits and Quick passions. I hope you have acquired reason to govern the one and judgment to Guide the other, never suffer the natural flow of your Spirits to degenerate into noisy mirth. Tis an old observation that empty vessels sound the loudest; I never knew a Man of great talants much given to Laughter. True contentment is never extreemly gay or noisy. My own Ideas of pleasure consist in tranquility. I do not mean by this that you should assume a character foreign to your age. Youth is the season for Innocent Gayety and mirth, and the laughing philosopher was I believe the happier man. But in moderation of enjoyment consists the most perfect felicity of the humane mind and there is a certain point which I term tranquility, beyond which is disgust, or pain—and I know from experience that sudden and excessive joy will produce tears sooner than Laughter.
We have had a very severe winter but some very good Sleying which I improved one week in visiting your Brothers. I found them happy and studious. Your Uncle Shaw offerd your Cousin Billy at the Winter Vacancy half a Yeard forward, and he was accepted without any difficulty. He is now become a Student at Harvard and promises by his good disposition and his attention to his Studies to make a Worthy Man. Your Brother Charles expects to enter the commencment after next.
I hope some future day will bring me the happiness of seeing my family again collected under our own roof happy in ourselves and blessed in each other. If it is determined that I and your sister must first cross the Atlantick, heaven Grant us a happy meeting in a foreign Land with those who are so dearly allied to us by conjugal and fillial parental and Fraternal bonds—which is the most ardent Wish of your ever affectionate Mother

AA

